 Case: 4:20-cv-00991-JAR Doc. #: 54 Filed: 06/11/21 Page: 1 of 1 PageID #: 826




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION


       KATHERINE ANDERSON, et al.,              )
                                                )
                    Plaintiffs,                 )
                                                )
              vs.                               )           Case No. 4:20-cv-00991-JAR
                                                )
       JEFFREY HANSEN,                          )
                                                )
                    Defendant.                  )
                                                )


                                    MEMORANUM AND ORDER

       This matter is before the Court on Defendant Jeffrey Hansen’s Motion for Leave to File

Under Seal. (Doc. No. 51). For good cause shown and the reasons set forth in the motion, the order

will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion for Leave to File Under Seal [51]

is GRANTED.

       Dated this 11th day of June, 2021.



                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
